

116 HR 6028 IH: Stable SSI Benefits and Housing Assistance Act
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6028IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mr. Gomez (for himself, Ms. Sánchez, and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVI of the Social Security Act to exclude certain relocation assistance from income and resources, and for other purposes.1.Short titleThis Act may be cited as the Stable SSI Benefits and Housing Assistance Act. 2.Excluding relocation assistance(a)Exclusions from incomeSection 1612(b)(18) of the Social Security Act (42 U.S.C. 1382a) is amended by striking provided by a State or local government to such individual (or such spouse) and inserting provided to such individual (or such spouse) by a State or local government or by any other person pursuant to a requirement of a State or local government.(b)Exclusions from resourcesSection 1613(a)(10) of such Act (42 U.S.C. 1382b) is amended by striking provided by a State or local government to such individual (or such spouse) and inserting provided to such individual (or such spouse) by a State or local government or by any other person pursuant to a requirement of a State or local government.(c)Effective dateThe amendments made by this section shall apply with respect to months beginning after the date that is 1 year after the date of the enactment of this Act.